Citation Nr: 0205730	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  99-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
as secondary to service-connected pes planus.

(The issue of entitlement to service connection for a low 
back disorder as secondary to service-connected pes planus on 
a de novo basis will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The RO denied service connection for lower back pathology as 
secondary to service-connected pes planus in an unappealed 
December 1996 rating decision.  In 1999 and 2000 the RO 
notified the veteran that he had failed to submit new and 
material evidence adequate to reopen the claim for service 
connection for a low back disability as being due to a 
service-connected bilateral foot condition.  However, in a 
document dated in October 2001, and in the Certification of 
Appeal, the RO listed the issue as entitlement to service 
connection for a back disability as secondary to a service-
connected foot disability.  Despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.  Thus, the Board must 
consider whether new and material evidence has been submitted 
to reopen the claim and has characterized the issue as shown 
on the title page.

As will be discussed below, the Board has determined that new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a back disorder.  
The Board is undertaking additional development with regard 
to the issue of service connection for a low back disability 
on a de novo basis pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  At the time of the December 1996 rating decision, which 
denied service connection for lower back pathology as 
secondary to service-connected pes planus, the evidence did 
not show any relationship between the veteran's low back 
disability and his service-connected pes planus.

2.  Since the 1996 denial of service connection for a back 
disability, a medical opinion has been obtained which 
indicates that the veteran's low back disorder is related to 
his pes planus.


CONCLUSION OF LAW

1.  The RO's December 1996 decision which denied service 
connection for lower back pathology as secondary to service-
connected pes planus is final.  38 U.S.C.A. § 7105 (West 
2001); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a low back disorder as secondary to service-
connected pes planus.  38 U.S.C.A. § 5108 (West 2001); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background and Analysis.  Concerning the application of 
Public Law No. 106-475, the Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000; 114 Stat. 2096), to this claim, the Board 
notes that section 3, codified at 38 U.S.C. § 5103A(f) (West 
Supp. 2001), provides that nothing in this section shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  See also 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).

In April 1982 the veteran completed a claim for compensation 
for pes planus, and service connection was granted for this 
disorder on the basis of aggravation in a May 1982 rating 
decision.  In March 1994, the veteran filed a claim for 
service connection for a low back disability as secondary to 
his service-connected pes planus.  In general, a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition."  38 C.F.R. 
§ 3.310 (2001).  Where a disorder is aggravated by a service-
connected disorder, secondary service connection is in order 
to the extent of the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

In a July 1994 rating decision, the RO denied the claim on 
the basis that medical evidence presented, including 
outpatient treatment records from the Nashville VAMC and 
service medical records, did not establish findings or a 
diagnosis of a back disability.

In May 1996, the veteran filed a claim to reopen his claim 
for service connection for a low back disorder.  He asserted 
that his back had been aggravated due to lifts and prosthetic 
shoes worn for his service-connected pes planus.  In support 
of his claim, the veteran submitted outpatient treatment 
records from the Nashville VAMC, dating from September 1993 
to August 1996, which reflected bulging discs at L4-L5 with 
root nerve damage and lumbar strain.  The records also 
reflect that the veteran suffered a low back injury in 1993 
in a motor vehicle accident, and that the veteran's low back 
disability had been exacerbated by workplace incidents of 
stooping or straining.

By a decision dated in December 1996 the RO denied service 
connection for a low back disability on the ground that 
current medical records failed to show any relationship 
between the veteran's low back condition and his service-
connected pes planus.  The veteran was notified of this 
decision and of his appellate rights by a letter dated in 
December 1996.  He did not initiate an appeal.  The 
unappealed decision became final.  38 U.S.C.A. § 7105 (West 
2001); 38 C.F.R. § 20.1103 (2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
and which is neither cumulative nor redundant and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The standard set in this above regulation does not require 
that the new and material evidence change the final outcome 
of the case.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).

The Board notes that 38 C.F.R. § 3.156(a) was amended in 
August 2001; however, that amendment applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  Consequently, it does not apply to this case.

In a statement dated in December 1998 the veteran again 
sought service connection for a back disability secondary to 
his service-connected pes planus.

In addition to submitting various treatment records showing 
evidence of lumbosacral and sacroiliac joint dysfunction, the 
veteran submitted a March 2002 statement from R. Frankfather, 
D.P.M., who indicated that he believed the veteran's back 
pain to be "secondary to [his] heel pain as well as the flat 
foot deformity that is present bilateral[ly] with secondary 
hallux valgus deformity."  

This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  As such, the statement from Dr. Frankfather 
constitutes new and material and serves to reopen the claim.  
38 U.S.C.A. § 5108 (West 2001); 38 C.F.R. § 3.156.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for a back disability is granted; to this extent 
only, the benefit sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

